Title: From Thomas Jefferson to Volney, 8 January 1797
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf, Comte de


                    
                        Dear Sir
                        Monticello Jan. 8. 97.
                    
                    I recieved yesterday your two favors of Dec. 26. and 29. Your impatience to recieve your valise and it’s key was natural. And it is we who have been to blame; Mr. Randolph for not taking information of the vessel and address to which your valise was committed, and myself for having waited till I heard of your being again immerged into the land of newspapers before I forwarded your key. However as you have at length got them safe, I claim absolution under the proverb that ‘all is well which ends well.’
                    About the end of 1793. I recieved from Mr. Dombey (then at Lyons) a letter announcing his intention to come here. And in May 1794. I recieved one from a M. L’Epine dated from New York, and stating himself to be master of the brig Le Boon Capt. Brown, which had sailed from Havre with Mr. Dombey on board, who had sealed up his baggage and wrote my address on them, to save them in case of capture; and that when they were taken, the address did in fact protect them. He mentioned then the death of Mr. Dombey, and that he had delivered his baggage to the custom house at New York. I immediately wrote to Mr. L’Epine, disclaiming any right or interest in the packages under my address, and authorizing as far as depended on me the Consul at New York, or any person the representative of Mr. Dombey, to open the packages and dispose of them according to right. I inclosed this letter open to Mr. Randolph then Secretary of state, to get his interference for the liberation of the effects. It may have happened that he may have failed to forward the letter, or that M. L’Epine may have been gone before it reached New York. In any event I can do no more than repeat my disclaimer of any right to Mr. Dombey’s effects, and add all the authority which I can give to yourself or to the Consul of France at New York to do with those effects whatever I might do. Certainly it would be a great gratification to me to recieve the Mètre and Grave committed to Mr. Dombey for me, and that you would be so good as to be the channel of my acknolegements to Bishop Gregoire or any one else to whom I should owe this favor.
                    
                    You wish to know the state of the air here during the late cold spell, or rather the present one, for it is at this moment so cold that the ink freezes in my pen so that my letter will be scarcely legible. The following is copied from my diary.
                    
                        
                        
                        
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            Sunrise
                            3.P.M.
                            
                            
                        
                        
                            
                            
                            Sunrise
                            3.P.M.
                            
                            
                            Sunrise
                            
                            3 aclock
                            Dec.
                            28.
                            18.
                            34
                            
                            
                        
                        
                            Nov.
                            22.
                            60.
                            69.
                            Dec.
                            19.
                            50.
                            
                            48.
                            
                            29.
                            30
                            39
                            
                            
                        
                        
                            
                            23.
                            32 1/2
                            44
                            
                            20.
                            19.
                            
                            
                            
                            30
                            31
                            34
                            }
                            a snow 1 1/2 inch deep
                        
                        
                            
                            24.
                            23
                            38
                            
                            21.
                            24.
                            
                            
                            
                            31.
                            34.
                            39
                        
                        
                            
                            25.
                            21.
                            35
                            
                            22.
                            12.
                            
                            
                            Jan.
                             1.
                            30.
                            43
                            
                            
                        
                        
                            
                            26.
                            12
                            26
                            
                            23.
                             5.
                            below 0.
                            11
                            
                             2.
                            28.
                            33
                            
                            
                        
                        
                            
                            27.
                            15
                            29
                            
                            24.
                             0.
                            
                            20.
                            
                             3.
                            23.
                            30
                            }
                            a snow 3 Inches deep
                        
                        
                            
                            28.
                            18
                            
                            
                            25.
                            18.
                            
                            32.
                            
                             4.
                            23.
                            33
                        
                        
                            
                            29.
                            25
                            36
                            
                            26.
                            21.
                            
                            30.
                            
                             5.
                            21
                            35
                            
                            
                        
                        
                            
                            30.
                            22.
                            43.
                            
                            27.
                            15
                            
                            29.
                            
                             6.
                            27.
                            38
                            
                            
                        
                        
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                             7.
                            25
                            22.
                            
                            
                        
                        
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                             8.
                            12
                            
                            
                            
                        
                    
                    In the winter of 1779–80. the mercury in Farenheit’s thermometer fell at Williamsburg once to 6°. above 0. In 83–84 I was at Annapolis without a thermometer and I do not know that there was one in that state. I heard from Virginia that the mercury was again down to 6°. In 1789–90. I was at Paris. The mercury there was as low as 13°. below 0. of Farenheit. These have been the most remarkably cold winters ever known in America. We are told however that in 1762 at Philadelphia it was 22°. below 0. In Dec. 93. it was 3°. below 0. there by my thermometer. On the 31st. of Jan. 96. it was at 1 3/4° above 0. at Monticello. I shall therefore have to change the maximum of our cold if ever I revise the Notes on Virginia, as 6°. above 0. was the greatest which had then ever been observed.
                    It seems possible, from what we hear of the votes at the late election that you may see me in [Philadelphia] about the [beginning of] March, exactly in that character which, if I were to re-appear at Philadelphia, I would prefer to all others. For I change the sentiment of Clorinda to ‘L’altè temo, l’humile non sdegno.’ I have no inclination to govern men. I should have no views of my own on doing [so,] and as to those of the governed, I had [rather that] their [disappointment] (which must always happen) should be granted to any other cause, real or supposed, than myself. I value the late vote highly; but it is only as the index of the place I hold in the esteem of my fellow-citizens. In this point of view the difference between 68. and 71. votes is little sensible, and still less that between the real vote which was 69. and 70. because one real elector in Pensylvania was excluded from voting by the miscarriage of the votes, and one who was not an elector was admitted to vote. My farm, my  family, my books and my building give me much more pleasure than any public office would, and especially one which would keep me constantly from them. I had hoped when you were here to have finished the walls of my house in the autumn, and to have covered it early in winter. But we did not finish them at all. I have to resume the work therefore in the spring, and to take off the roof of the old part during the summer to cover the whole. This will render it necessary for me to make a very short stay at Philadelphia should the late vote have given me any public duty there. My visit there will be merely out of respect to the public, and to the new President.
                    I am sorry you have recieved so little information on the subject of our winds. I had once (before our revolution war) a project on the same subject. As I had then an extensive acquaintance over this state, I meant to have engaged some person in every county of it, giving them each a thermometer to observe that, and the winds twice a day for one year, to wit at sunrise and at 4. P.M. (the coldest and warmest point of the 24. hours) and to communicate their observations to me at the end of the year. I should then have selected the days in which it appeared that the winds blew to a center within the state, and have made a map of them, and seen how far they had analogy with the temperature of the air. I meant this to be merely a specimen to be communicated to the Philosopl. society at Philadelphia, in order to engage them, by means of their correspondents, to have the same thing done in every state, and through a series of years. By seising the days when the winds centered in any part of the United states, we might in time have come at some of the causes which determine the direction of the winds, which I suspect to be very various. But this long-winded project was prevented by the war which came upon us, and since that I have been far otherwise engaged. I am sure you will have viewed the subject from much higher ground, and I shall be happy to learn your views in some of the hours of delassement, which I hope we are yet to pass together. To this must be added your observations on the new characters of man which you have seen in your journey: as he is in all his shapes a curious animal, on whom no one is better qualified to judge than yourself, and no one will be more pleased to participate of your views of him than one who has the pleasure of offering you his sentiments of sincere respect & esteem.
                    
                        Th: Jefferson
                    
                